     Case 7:19-cr-00522 Document 273 Filed on 06/21/21 in TXSD Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   McALLEN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
       v.                                         §            7:19-cr-522-S1-4
                                                  §
DANIEL J. GARCIA                                  §

           DEFENDANT’S UNOPPOSED MOTION TO ADOPT MOTIONS OF CODEFENDANTS


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Defendant DANIEL J. GARCIA, by and through his undersigned counsel,

and respectfully moves to adopt and/or adapt and have the benefit of applicable motions filed by any

co-defendant indicted in the above-styled action. As grounds for this motion, Defendant Garcia states

as follows:

       Defendant Garcia is charged in this case along with four co-defendants. Counsel for

Defendant Garcia is aware that counsel for the co-defendants have and will file motions that may be

applicable to Defendant Garcia.

       To reduce the burden on this Court and with respect to repetitive pleadings, Defendant Garcia

desires to adopt and/or adapt all applicable motions made by his co-defendants, not inconsistent with

Defendant Garcia’s position. Defendant Garcia will conform them, if necessary, and, if appropriate,

will add supplemental memoranda of authority in support thereof.

       Due to the complexity of this case and the nature of the charges and indictment, the above

relief is necessary in the interest of justice, for due process of law, and for effective assistance of

counsel.

       WHEREFORE, PREMISES CONSIDERED, Defendant Garcia prays the Court grant this

motion and allow him to adopt and/or adapt the applicable motions made by his co-defendants.
    Case 7:19-cr-00522 Document 273 Filed on 06/21/21 in TXSD Page 2 of 2




                                                   Respectfully submitted,

                                                   s/Christopher Sully
                                                   CHRISTOPHER SULLY
                                                   Attorney-in-Charge
                                                   Counsel for Daniel Garcia
                                                   Southern District of Texas 1119552
                                                   Texas State Bar No. 24072377
                                                   LAW OFFICE OF CHRIS SULLY
                                                   5804 N. 23rd St.
                                                   McAllen, TX 78504
                                                   Tel.: (956) 413-7271
                                                   Fax: (888) 990-1525
                                                   csully@sullylaw.com



                              CERTIFICATE OF CONSULTATION

      Assistant U.S. Attorney Peter Nothstein indicated that the government is unopposed to this

motion.



                                                   s/Christopher Sully
                                                   CHRISTOPHER SULLY




                                 CERTIFICATE OF SERVICE

      On June 21, 2021, this motion was served on all counsel of record via ECF.

                                                   s/Christopher Sully
                                                   CHRISTOPHER SULLY
